                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

Monzell L. Hicks,                   )
                                    )
              Plaintiff,            )                Civil Action No.: 2:17-cv-03320-JMC
                                    )
              v.                    )
                                    )
Donna Miller,                       )                  ORDER AND OPINION
              Defendant.            )
____________________________________)

       This matter is before the court for a review of the Magistrate Judge’s Report and

Recommendation (“Report”), [ECF No. 31], filed on August 23, 2018, recommending that the

Complaint be dismissed with prejudice. The court accepts the Magistrate Judge’s Report [ECF

No. 31] and incorporates it herein by reference. For the reasons set out in the Report, the

Complaint in the above-titled action is dismissed with prejudice.

                    I.     FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. [ECF No. 31]. As brief background, Plaintiff filed a pro se

action against Defendant, a nurse in the Greenwood County Detention Center, as a result of her

refusal to allow Plaintiff additional pain medication or a referral to an outside physician after a

fall. [ECF No. 1]. Defendant filed a Motion for Summary Judgment on June 27, 2018 [ECF. No.

26], to which Plaintiff did not respond. The Magistrate Judge issued an Order [ECF No. 27],

advising Plaintiff of the necessity of a response, and Plaintiff still failed to respond. The

Magistrate Judge then filed a second Order [ECF No. 29], once again advising Plaintiff that his

failure to respond to Defendant’s motion would result in a dismissal of his Complaint. [ECF No.

29]. Plaintiff again failed to respond. The Magistrate Judge then filed this Report, recommending



                                                1
that Plaintiff’s Complaint be dismissed with prejudice for failure to comply with the Court’s

order and lack of prosecution. [ECF No. 31].

                                 II.     STANDARD OF REVIEW

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02 for the District Court of South Carolina. The

Magistrate Judge only makes a recommendation to this court; the responsibility to make a final

determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976).

This court is charged with engaging in a de novo review of those portions of the Report and

Recommendation to which the parties have made specific objections; the court may accept, reject

or modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the matter

with instructions. See 28 U.S.C. § 636(b)(1).

                                         III.   DISCUSSION

       The parties were notified of their right to file objections. No objections to the Report

were filed. In the absence of objections to the Magistrate Judge’s Report, this court is not

required to provide an explanation for adopting the recommendation without modification. See

Camby v. Davis, 718 F.2d 198, 199. Absent objections, the court must only ensure that there is

no clear error on the face of the record in order to accept the recommendation. Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

advisory committee’s note). If a party fails to file a specific, written, objection to the Report and

Recommendation the party forfeits the right to appeal the District Court’s decision concerning

the Report. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); United States v.

Schronce, 727 F.2d 91 (4th Cir. 1984).




                                                 2
                                      IV.    CONCLUSION

       After a thorough and careful review of the record, the court finds the Magistrate Judge’s

Report and Recommendation provides an accurate summary of the facts and law in the above

titled case. The court ACCEPTS the Magistrate Judge’s Report and Recommendation [ECF No.

31] and incorporates it herein by reference. For the reasons set out in the Report, the Complaint

in the above titled action is DISMISSED WITH PREJUDICE.                 Defendant’s Motion for

Summary Judgment [ECF No. 26] is DENIED AS MOOT.

       IT IS SO ORDERED.




                                                   United States District Judge
October 12, 2018
Columbia, South Carolina




                                               3
